Title: To John Adams from François Adriaan Van der Kemp, 28 August 1794
From: Van der Kemp, François Adriaan
To: Adams, John



Sir!
Rotterdam at the Oneida Lake 28 Aug. 1794.—

Confiding that mÿ moving to the western Parts, and arrival there Shall be by your Excellency a Sufficient plea for the excuse of this Letter, being unable to give a more valid, I am So free to renew for a few moments the remembrance of him whom you honour’d to this time with your esteem.
The Situation here is delightful—the Soil rich enough—and my Seat in particular would admit everÿ improvement of taste, if my finances were adequate to it.I have been imposed by those, who contracted to clear a great part, and left it nearly untouched—this had been a considerable loss.  however grieveous this maÿ be, all will be Surmounted in time—if once I may be happy enough to See my family on the Spot. Mrs. vanderkemp is Still at Mr. G. Boon’s in Services, with the familÿ of Mr Mappa, where She Shall Stay, till I have prepared the outhouses and a convenient Log house, as was intended for a temporarÿ Residence. She is resolved to make few Sacrifices more, and more yet, if by necessity it is required that is should become permanent.  To avoid this however, and to make our retirement more comfortable to my worthy Consort, as accustomed to a nother manner of Living; I am resolved, to repair for a Small part our losses, to offer mÿ Librarÿ for Sale in the hope, that the amount Shall be Sufficient to build a convenient house.  It consist chiefly of Belles Lettres of ancient and modern Languages—first, and magnificent editions, neatly bound—There few Americans shall be longing to make this acquisition—I imagine, that your Excell, might perhaps recommend it to one of his acquaintances. I value it between 400 and 500 £, and I Shall prepare the Catalogue this winter.So much of mÿ domestic cares, which I know are not indifferent to your Excell.
I did write to N. york and Philadelphia, I adressed my Self in both cities by private gentlemen, but could not enjoÿ, to this time, the Satisfaction of Seeing and perusing Davila’ discourses—I hope your Excell may find an opportunity, in conveying it to me, the one or other time, it will afford me a fresh regard of your esteem.  Though retire’d from all public business, and as burried in the wilderness I am not indifferent in the progress of Sciences or welfare of mÿ countrÿ—’tho I place So much confidence in the principal rulers that I am less anxious to trouble myself with the Sub-alterns I love to make one thorough-ly acquainted with the principles on which good government must be conducted—Between this Study and that of agriculture, if that of Bel. Lett. Might be broken of between these and the Education of my children, and the improving of my Land my time Shall be emplored—So I will enjoy be here and comfort and contentment, live happÿ in the bosom of my family far removed from the noise of the crowded multitude, unknown by all—few excepted, who will honour me with the marks of their distinction—self in the western wilderness.
Permit me to recommend me and mÿ family to your remembrance, and believe me, when I assure you, that no American can pledge himselves, with more warmth and Sincerity, to your Excell. with higher Sentiments of consideration and respect than / Sir! / your Excell.- most ob. humb. Servant


Fr. Adr. vanderkempP.S. in case of war the neighbourhood of Oswego would not be desirablebut I flatter  myself with the continuation of peace.

